Citation Nr: 0402297	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1973.
   
By a December 1975 decision, the RO denied the veteran's 
original claim of service connection for a back condition.  
The veteran was notified of the denial of the claim that same 
month, but did not appeal.  In December 1981 decision, the RO 
reopened the veteran's claim on the basis that new and 
material evidence had been presented, however it then denied 
the claim on its merits.  In a July 1982 decision, the Board 
affirmed the RO's December 1981 denial of the veteran's 
claim.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO again denied service connection for a back 
condition.  The veteran filed a notice of disagreement (NOD) 
in August 2002 and a statement of the case (SOC) was issued 
in January 2003.  The veteran submitted a substantive appeal 
in March 2003.  

In August 2002, the veteran offered testimony during an RO 
hearing officer (HO); a transcript of that hearing is of 
record.  In his March 2003 substantive appeal, the veteran 
stated that he wanted a hearing before the Board in 
Washington, D.C.; however, he subsequently indicated that he 
did not wish to proceed with such a hearing.  

Following the April 2003 certification of this case by the RO 
to the Board, in May 2003, the veteran appointed The American 
Legion as his new representative, to replace the North 
Carolina Division of Veterans Affairs.  The Board recognizes 
the change in representation.  See 38 C.F.R. § 20.1304(a) 
(2003). 

As indicated above, the RO has considered the claim on appeal 
as one for service connection.  That notwithstanding, the 
Board must determine whether new and material evidence to 
reopen the claim denied by the Board in July 1982 before 
proceeding further, inasmuch as this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
issue is properly characterized as a petition to reopen, as 
on the title page.

For the reasons expressed herein, the Board has determined 
that new and material evidence to reopen the claim for 
service connection has been received.  The claim for service 
connection for a back condition, on the merits, is addressed 
in the remand following the decision; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 1982 decision, the Board denied service 
connection for a back condition.

3.  New evidence added to the record since the July 1982 
Board decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The July 1982 denial of service connection for a back 
disability is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2003).

2.  Evidence added to the record since the July 1982 Board 
decision is new and material; thus, the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the petition to reopen the 
claim for service connection for a back disability, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  In view 
of the Board's favorable allowance on the petition to reopen, 
the Board likewise finds that the veteran is not prejudiced 
by the Board proceeding with a decision on this aspect of the 
appeal, at this juncture, without first giving the veteran's 
new representative a full opportunity to present argument in 
the veteran's behalf.  Id.  


II.	Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

As indicated above, in a December 1975 decision, the RO 
denied service connection for a back condition.  Evidence 
considered at that time consisted of Service Medical Records 
(SMRs) and records pertaining to the veteran's May 1974 
discharge from post-service duty in the Army Reserves for 
"failure to meet medical standards at the time of 
enlistment."  Based on a review of the evidence, the RO 
concluded that the veteran's back condition existed prior to 
service and was not aggravated by service. The veteran did 
not appeal the denial.

In a December 1981 decision, the RO reopened the claim on the 
basis that new and material evidence had been presented, but 
then denied the claim on its merits.  The Board also denied 
the claim on its merits in a July 1982 decision.  Additional 
evidence then considered consisted of additional SMRs and a 
December 1981 lay statement from a former service comrade, 
corroborating an in-service back injury.  Based on a review 
of such evidence, the Board found that the additional 
evidence did not establish incurrence or aggravation of a 
back condition in service.  As the veteran did not appeal the 
denial and no other exception to finality applies, the 
Board's decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  

The present claim was initiated in April 2000.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the July 1982 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the Board's July 1982 
denial in this case includes an August 1993 Social Security 
"Disability Determination Evaluation" from the North 
Carolina Disability Determination Service, accompanied by 
private medical records from the Reynolds Health Center in 
Winston-Salem, North Carolina from January 1992 to May 1992.  
Additional evidence also includes lay statements from the 
veteran from February 2002 and August 2002, a transcript of 
the August 2002 hearing, and private medical records from 
Lexington Memorial Hospital from March 2000 to May 2001. 

Specifically, the Social Security disability determination 
documents the origin and progress of the veteran's back 
condition, and includes a finding that the onset of the 
veteran's condition was in service.  When considered in light 
of the detailed personal accounts from the veteran that 
document progression and continued treatment of the veteran's 
back condition, and the additional medical evidence received, 
the Board finds that the Social Security determination is 
"new" in the sense that it was not previously before agency 
decision makers, and "material" for purposes of reopening.  
While this disability determination does not expressly set 
forth an evidentiary and/or medical basis for the finding, 
the Board notes that, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Hence, the Board finds 
that this evidence is so significant that it must be 
considered to fairly decide the merits of the claim.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for a back 
disability are met.


ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for a back disability, to this 
extent only, the appeal is granted.




REMAND

The Board finds that additional RO action on the claim for 
service connection for a back disability is warranted.

Initially, the Board notes that its is imperative that VA 
obtain and associate with the claims file all outstanding 
medical records of which it has been put on notice.  See 38 
U.S.C.A § 5103A(a),(b).  In this regard, the Board points out 
that during the August 2002 RO hearing, the veteran referred 
to his course of treatment for his back condition with an 
orthopedist during the 1970s and 1980s.  The Hearing Office 
then asked the veteran whether he had in his possession any 
of the records pertaining to this course of treatment, and 
the veteran responded that he did not know whether the 
orthopedist had kept or destroyed the veteran's medical 
records from the 1970s and 1980s.  In a personal statement 
written and submitted by the veteran later that month, the 
veteran indicated that he had additional medical evidence to 
submit to the RO with respect to his treatment by the 
orthopedist, stating, "I first saw where my condition was 
permanent was in the early 80s.  I misplaced them.  I 
remembered but I couldn't remember at the hearing.  I wonder 
now if your office can get them..." However, the claims file 
does not include any records of either VA or private 
orthopedic medical treatment or evaluation.  

Hence, the RO must request from the veteran all pertinent 
medical in his possession, along information and, if 
necessary, authorization for release of medical information, 
concerning all additional sources of pertinent medical 
records.  The RO's notice letter should clearly advise the 
veteran that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003)).  See also Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  If the veteran responds, the 
RO must attempt to obtain all records for which the veteran 
has provided sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).   

The Board also finds that, notwithstanding the administrative 
finding as to the origins of the veteran's back disability, a 
medical opinion, based on examination of the veteran and 
review of his documented medical history and assertions, is 
needed to resolve the issue currently on appeal.  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent medical evidence (VA 
or private) that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired (or is waived), the 
RO should arrange for the veteran to 
undergo an appropriate VA examination to 
obtain information as to the nature and 
likely etiology of any current back 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
current back disability 1) pre-existed 
active military service; and, if so 2) 
was aggravated (permanently worsened) 
beyond its natural progression due to in-
service injury or disease; or, if not 3) 
had its onset in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report

4.  To help avoid future remand, the RO 
must ensure that all action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo VA examination, if 
warranted) has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a back disability 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



